DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 9 are objected to because of the following informalities:
Claim 1, lines 9-10, recites “of this said pendulum assembly” which is grammatically incorrect and should be changed to --of said pendulum assembly--.
Claim 2, line 2, recites “the protuberance” which should be changed to --the at least one radial protuberance-- to maintain consistent claim terminology.
Claim 9, line 3, recites “said fixing tab” which should be changed to --said at least two fixing tabs-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the term "notably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1, line 7, recites “an end-stop damping system borne directly by the pendulum assembly” which is indefinite because it is unclear exactly what the Applicant means by “borne by”.  What structural relationship must be present for the end-stop damping system to be viewed as being “borne by” the pendulum assembly?
Claim 1 recites the limitation "the support of said pendulum assembly" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Is the Applicant trying to refer to the support from line 3?  If so, the Applicant should remove the phrase “of said pendulum assembly” because there is no previous recitation of the pendulum assembly having a support.
Claim 1 recites the limitation "the radial fall and/or saturation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the radial distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the diameter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4, line 3, recites “the end-stop damping system comprises two openings” which is indefinite because it is unclear how the two openings from claim 4 relate to the opening from claim 1, line 12.  Does the end-stop damping system have three openings?  Is the opening from claim 1 a part of the two openings from claim 4?
Claim 4, lines 4-5, recites “each one of the openings being optionally situated at one of the circumferential ends of said end-stop damping system” which is indefinite because it is unclear if each of the openings have to be situated at one of the circumferential ends of said end-stop damping system to meet the claim limitation.  The term “optionally” makes the limitation unclear what structure must be present to read on the claim limitation in question.  Removal of the term “optionally” would overcome the issue.
Claim 4 recites the limitation "the circumferential ends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 4-5, recites “the end-stop damping system being borne by the at least one connecting member or by at least one of the oscillating masses” which is indefinite because it is unclear exactly what the Applicant means by “borne by”.  What structural relationship must be present for the end-stop damping system to be viewed as being “borne by” the at least one connecting member or by at least one of the oscillating masses?
7 recites the limitation "the ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 2, recites “the pendulum assembly comprises at least two fixing tabs” which is indefinite because it is unclear how the at least two fixing tabs relate to or are different from the at least one fixing tab from claim 6, line 2.  Are the at least two fixing tabs a part of the at least one fixing tab?
Regarding claim 11, the term "notably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the crankshaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahnert et al. (DE 102014225662 A1; see provided machine translation).
Regarding claim 1, Ahnert et al. discloses a pendulum damping device intended to be incorporated into a drive train of a motor vehicle, notably into a clutch, comprising:
a support (2) capable of rotational movement about an axis of rotation (8),

an end-stop damping system (the combination of every 9) borne directly by the pendulum assembly and able at least to damp the coming of said pendulum assembly into a position of abutment against the support of said pendulum assembly during the radial fall and/or saturation of this said pendulum assembly,
wherein the pendulum assembly comprises at least one radial protuberance (11) designed to pass at least partially through an opening (the space between two adjacent springs [9] as shown in Figures 1 and 2) made in the end-stop damping system.
Regarding claim 11, Ahnert et al. discloses a component for a motor vehicle transmission system, the component notably being a dual-mass flywheel, a hydrodynamic torque converter, a flywheel secured to the crankshaft or a friction disk of a wet or dry clutch, comprising a pendulum damping device as claimed in claim 1.
Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagner-Lengenber et al. (DE 102018114693 A1) discloses a pendulum damping device that is comprises of a support, a pendulum assembly, at least one rolling 
Otanez et al. (US 8,424,659 B2) discloses a vibration absorber in Figure 11 that is comprised of a support, a pendulum assembly which moves relative to the support, the pendulum assembly having at least one radial protuberance that passes through an opening in the support.
Roland et al. (DE 102019116038 A1) discloses a pendulum damper that comprises a plurality of radially extending projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656